DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The application filed 7/5/22 has been entered. Claims 27 and 29-43 are currently pending in this application.

Allowable Subject Matter
Claims 27 and 29-43 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the invention is a method for producing a separated continuous fiber bundle having alternately formed separated portions and unseparated portions, comprising,
intermittently separating a continuous fiber bundle with a moving blade structure to produce a plurality of separated portions and a plurality of unseparated portions,
wherein, after the intermittently separating, separated portions and unseparated portions alternate continuously in a direction along a length of the separated continuous fiber bundle, 
wherein the moving blade structure includes a spacer member positioned between a plurality of blades such that the plurality of blades are placed with a predetermined interval along a width direction of the continuous fiber bundle, and
wherein the separated continuous fiber bundle satisfies a condition specified in formula (3):
0.9 <a/(a+b)< 1 (3)
wherein
“a” is a length (millimeter) of the separated portion of the separated continuous fiber bundle, and
“b” is a length (millimeter) of the unseparated portion of the separated continuous fiber bundle.

Tsuchiya (US 5001172) teaches a method for producing a sheet-type fiber-reinforced resin molding material comprising impregnating a resin with filaments of cut fiber bundles (fiber strands 2a and 24a impregnate the resin from containers 8 and 10, Col. 6, lines 1-57, Fig. 1), wherein the cut fiber bundles are obtained by cutting the fiber bundle at intervals in the longitudinal direction to create separated and unseparated portions that alternate in a direction (chopper 5 cuts fiber strands 2a and 24a, Col. 6, lines 1-57, Fig. 1). Tsuchiya does not teach that the blade includes a spacer member between the blades such that the blades are separated by a predetermined interval. Tsuchiya also does not teach that the separated continuous fiber bundle satisfies a condition specified in formula (3): 0.9 <a/(a+b)< 1 (3) wherein “a” is a length (millimeter) of the separated portion of the separated continuous fiber bundle, and “b” is a length (millimeter) of the unseparated portion of the separated continuous fiber bundle.

Wang (US 2012/0213997) teaches a using a rotatable nubbed roller 102 with spaced apart nubs 102a for the fiber tow 110 before the fiber tow goes to the chopper 120 creating spaced apart openings 116 ([0034]-[0039], Figs. 1A1-2A). Wang does not teach that the separated continuous fiber bundle satisfies a condition specified in formula (3): 0.9 <a/(a+b)< 1 (3) wherein “a” is a length (millimeter) of the separated portion of the separated continuous fiber bundle, and “b” is a length (millimeter) of the unseparated portion of the separated continuous fiber bundle.

Hayashi (US 2002/0026699) teaches that the fiber bundle is widened during transportation (as seen in figure 2). Hayashi does not teach that the separated continuous fiber bundle satisfies a condition specified in formula (3): 0.9 <a/(a+b)< 1 (3) wherein “a” is a length (millimeter) of the separated portion of the separated continuous fiber bundle, and “b” is a length (millimeter) of the unseparated portion of the separated continuous fiber bundle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663. The examiner can normally be reached Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW HOOVER/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748